           Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 1 of 11




 1

 2
 3

 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10                                                         Case No. 3:20-cv-04108-CRB
      JEFFREY KATZ CHIROPRACTIC, INC., a
11    California corporation, individually and on         JOINT CASE MANAGEMENT
      behalf of all others similarly situated,            STATEMENT
12
                             Plaintiff,
13
      v.
14
      DIAMOND RESPIRATORY CARE, INC., a
15    California corporation,

16                           Defendant.

17
18          Plaintiff Jeffrey Katz Chiropractic, Inc. (“Plaintiff” or “Katz”) and Defendant
19   Diamond Respiratory Care, Inc. (“Defendant” or “Diamond”) (collectively Plaintiff and
20   Defendant are referred to as the “Parties”) jointly submit this Joint Case Management Statement
21   pursuant to the Standing Order for All Judges of the Northern District of California, Rule 26(f)
22   of the Federal Rules of Civil Procedure, and Civil Local Rule 16-9.
23   1. Jurisdiction & Service
24          This case is an alleged class action brought under the TCPA, a federal statute. As such, the
25   Plaintiff contends that the Court has original jurisdiction under 28 U.S.C. § 1331. No issues exist
26   as to personal jurisdiction or venue, and no parties remain to be served.
27
28
                                                      1
          Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 2 of 11




 1   2. Facts
 2          Plaintiff’s Position: The case challenges Defendant’s alleged violations of the Telephone
 3   Consumer Protections Act, as amended by the Junk Fax Prevention Act of 2005, 47 U.S.C. § 227,
 4   et seq. (“JFPA” or the “Act”), specifically its practice of sending unsolicited fax advertisements.
 5          The facts are straight-forward: On April 23, 2020, Plaintiff Katz received an unsolicited
 6   fax advertisement from Defendant soliciting Plaintiff to purchase hand sanitizer. Plaintiff has
 7   never invited nor given any permission to Defendant to send fax advertisements. Further, Plaintiff
 8   does not have an established business relationship with Defendant. Moreover, the fax
 9   advertisement failed to include sufficient opt-out language. Thus, Plaintiff had no reasonable
10   means to avoid receiving further transmissions. Accordingly, Plaintiff, on behalf of itself and a
11   Class of similarly situated individuals, brings this action to put an end to Defendant’s serial
12   violations of the JFPA.
13          Defendant’s Position: Defendant acknowledges that Plaintiff’s foregoing recitation is an
14   accurate restatement of the allegations in Plaintiff’s Complaint. Defendant denies liability and
15   denies that Plaintiff is entitled to any relief whatsoever from Defendant, on an individual or class-
16   wide basis.
17
18   3. Legal Issues
19          Plaintiff’s Position:
20          (1)        Whether the Defendant sent unsolicited fax advertisements;
21          (2)        Whether the Defendant’s fax advertised the commercial availability of property,
22                     goods, or services;
23          (3)        Whether the Defendant procured prior express permission or invitation from the
24                     recipients to send the faxes;
25          (4)        Whether the Defendant faxed advertisements without first obtaining the recipient’s
26                     prior permission or invitation;
27          (5)        Whether the Faxes contained an “opt-out notice” that complies with the
28
                                                         2
          Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 3 of 11




 1                  requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated
 2                  thereunder, and the effect of the failure to comply with such requirements;
 3          (6)     Whether the Defendant should be enjoined from faxing advertisements in the
 4                  future;
 5          (7)     Whether the Plaintiff and the other members of the Class are entitled to statutory
 6                  damages; and
 7          (8)     Whether the Defendant sent the faxed advertisements knowingly or willingly such
 8                  that the Court should award treble damages.
 9          Defendant’s Position:
10          (1)     Whether the transmission at issue was sent with Plaintiffs’ prior express invitation
11                  or permission, per 47 U.S.C. § 227(a)(5);
12          (2)     Whether Plaintiff has an established business relationship with Defendant, as that
13                  term is used in 47 U.S.C. § 227(b)(1)(C);
14          (3)     Whether Plaintiff received the transmission at issue on a telephone facsimile
15                  machine, as that term is defined at 47 U.S.C. §§ 227(a)(3), (b)(1)(C);
16          (4)     Whether Plaintiff’s proposed class is so numerous that joinder of all members is
17                  impracticable;
18          (5)     Whether there are questions of law or fact common to Plaintiff’s proposed class;
19          (6)     Whether Plaintiff’s claims or defenses are typical of the claims or defenses of
20                  Plaintiff’s proposed class;
21          (7)     Whether Plaintive will fairly and adequately protect the interests of Plaintiff’s
22                  proposed class;
23   Whether this action falls within one of the enumerated categories in Federal Rule of Civil
24   Procedure 23(b).
25
26   4. Motions
27          Plaintiff’s Position: Plaintiff anticipates moving for class certification following class
28
                                                       3
          Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 4 of 11




 1   discovery and potentially moving for summary judgment in favor of itself and the class members.
 2   Discovery motions may also be potentially necessary.
 3          Defendant’s Position: Defendant anticipates potentially moving for summary judgment
 4   and potentially filing one or more discovery motions as necessary.
 5
 6   5. Amendment of Pleadings
 7          Plaintiff’s Position: Discovery may reveal other entities or individuals personally involved
 8   in placing the unsolicited faxes at issue so as to warrant their inclusion as additional defendants.
 9   Plaintiff also anticipates the potential need to amend the class definition following appropriate
10   class discovery regarding the contours of the class. Plaintiff’s position is that a deadline for
11   amending the pleadings should be set at some point following completion of certain discovery
12   regarding class related issues so as to identify any additional culpable parties and to appropriately
13   focus the class definition. A deadline of 120 days following commencement of discovery
14   regarding class related issues would suffice.
15          Defendant’s Position: Given that neither Party currently expects or anticipates amending
16   their pleadings, no such deadline is necessary. Federal Rule of Civil Procedure 16 and relevant
17   case law will suffice to enable the Parties amend their pleadings as necessary, to the extent justice
18   requires, in response to previously unknown information learned in discovery.
19
20   6. Evidence Preservation
21          The Parties certify that they have reviewed the ESI Guidelines. During the Rule 26(f)
22   conference, counsel for the Parties discussed the potential ESI implicated in this case. The Parties
23   confirm that any relevant ESI is being appropriately preserved. Should discovery proceed, the
24   Parties are committed to working together to reduce the costs of ESI.
25
26   7. Disclosures
27          The parties agree to exchange Rule 26(a) disclosures on or before October 8, 2020.
28
                                                        4
          Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 5 of 11




 1

 2   8. Discovery
 3            No discovery has been served thus far and the parties have not identified any discovery
 4   disputes. Pursuant to Fed. R. Civ. P. 26(f), the parties submit the following discovery plan:
 5            (1) Subjects on which discovery may be needed. Discovery will be needed on the
 6   allegations asserted in the Complaint and the legal issues set forth above.
 7            (2) Issues relating to disclosure or discovery of electronically stored information. If
 8   certain discovery is to be produced in electronic form, the parties have agreed to meet and
 9   confer, as necessary, to resolve any issues concerning electronic discovery as they arise.
10            (3) Issues relating to claims of privilege or of protection as trial-preparation
11   material. The parties agree to prepare and produce a privilege log with respect to all documents,
12   electronically stored information, things and oral communications withheld on the basis of a
13   claim of privilege or work product protection except the following: written and oral
14   communications between a party and its counsel after commencement of the action and work
15   product material created after commencement of the action.
16            (4) Changes in limitations on discovery. The parties do not propose any changes to the
17   limitations on discovery imposed under the Federal Rules of Civil Procedure or the Civil Local
18   Rules.
19            (5) Orders that should be entered by the court. The parties anticipate that a protective
20   order governing the treatment of confidential information will be required and will submit a
21   proposed order in the form of the Northern District’s model order.
22
23   9. Class Actions
24            The Parties propose conducting discovery and briefing class certification pursuant to the
25   schedule set forth below at Section 17.
26
27   10. Related Cases
28
                                                       5
          Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 6 of 11




 1          The Parties are unaware of any pending cases related to this action.
 2
 3   11. Relief
 4          Plaintiff’s Position: Plaintiff seeks statutory damages for each of Defendant’s violations of
 5   the JFPA, which provides for $500 per unsolicited fax, which may be trebled to $1,500 per fax if
 6   Defendant’s violations are determined to be willful. Damages will be calculated depending upon
 7   the number of class members and the number of unsolicited faxes following discovery.
 8          Defendant’s Position: Defendant acknowledges that Plaintiff is seeking statutory damages
 9   in the amount of $500 or $1,500 per facsimile transmission that violated the JFPA, depending on
10   whether any violations are found to be willful. Defendant denies that Plaintiff is entitled to any
11   relief whatsoever.
12
13   12. Settlement and ADR
14          The Parties have complied with ADR L.R. 3-5. The Parties remain willing to discuss
15   private, non-binding mediation before a mutually agreeable mediator if it appears appropriate
16   after discovery into the merits of Plaintiff’s individual claim and Rule 23’s class-certification
17   elements has been conducted. On August 18, 2020, Plaintiff’s counsel indicated they would be
18   making an individual settlement demand. To date, they have not done so, and the Parties have not
19   otherwise discussed settlement, although the Parties are open to discussing settlement informally
20   at any appropriate time.
21
22   13. Consent to Magistrate Judge For All Purposes
23          All Parties do not consent to have a magistrate judge conduct all further proceedings.
24
25   14. Other References
26          The parties agree that the case is not suitable for reference to binding arbitration, a special
27   master, or the Judicial Panel on Multidistrict Litigation.
28
                                                       6
          Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 7 of 11




 1

 2   15. Narrowing of Issues
 3          The Parties agree, to the extent necessary, to explore facts that can be proven by
 4   stipulation at the appropriate time.
 5
 6   16. Expedited Trial Procedure
 7          The Parties do not believe that this case is suitable for an expedited trial.
 8
 9   17. Scheduling
10          Plaintiff’s Position: Discovery should proceed with respect to both class certification and
11   merits issues for a period of ten (10) months. The first eight (8) months will be devoted to written
12   and oral fact discovery. The final two (2) months of this period will be devoted to experts.
13   Following the close of this initial ten (10) month discovery period, the Parties will brief class
14   certification. Following a ruling on class certification the Court would hold a subsequent case
15   management conference and establish a schedule for the remainder of the case, including a period
16   for any remaining merits-based discovery, and dates for summary judgment briefing, pre-trial
17   conferences, and the trial.
18          Plaintiff proposes the following case schedule.
19                             Event                                   Proposed Deadlines
20        Motion to Amend Pleadings and/or Add              February 1, 2021
21        Parties
22
          Deadline to Complete Fact Discovery               June 2, 2021
23
          Plaintiffs’ Expert Disclosures Due                June 11, 2021
24
25        Defendants’ Expert Disclosures Due                July 9, 2021

26        Rebuttal Expert Disclosures Due                   July 23, 2021
27
          Complete Expert Discovery                         August 6, 2021
28
                                                       7
          Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 8 of 11




 1        Engage in Good Faith Settlement                  June 2, 2021
 2        Discussions
 3
          Plaintiffs to File Motion for Class              August 27, 2021
 4
          Certification
 5
          Defendants to File Opposition to Class           September 10, 2021
 6
          Certification
 7
 8        Plaintiffs to File Reply ISO Motion for Class    September 24, 2021

 9        Certification

10        Subsequent Case Management Conference            TBD: to be set after a ruling on class
11                                                         certification
12
          File Dispositive Motions                         TBD: to be set after a ruling on class
13
                                                           certification
14
15
            Defendant’s Position: Defendant generally agrees with Plaintiff’s proposed schedule with
16
     the exception of amending pleadings (as noted above) and class certification briefing, which
17
     Defendant contends should occur much sooner. Federal Rule of Civil Procedure 23(c)(1)(A)
18
     provides that “the court must determine by order whether to certify the action as a class action” at
19
     “an early practical time after a person sues . . . as a class representative.” Defendants thus propose
20
     that any motion for class certification be filed no later than April 2, 2020—approximately six
21
     months from now.
22
23
                              Event                                   Proposed Deadlines
24
          Motion to Amend Pleadings and/or Add             October 9, 2020
25
          Parties
26
27        Deadline to Complete Fact Discovery              June 2, 2021

28
                                                       8
          Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 9 of 11




 1        Plaintiffs’ Expert Disclosures Due                 July 2, 2021
 2
          Defendants’ Expert Disclosures Due                 July 2, 2021
 3
          Rebuttal Expert Disclosures Due                    August 20, 2021
 4
 5        Complete Expert Discovery                          March 12, 2021

 6        Engage in Good Faith Settlement                    June 2, 2021
 7        Discussions
 8
          Plaintiffs to File Motion for Class                April 2, 2021
 9
          Certification (and any supporting class-
10
          certification expert reports)
11
          Defendants to File Opposition to Class             May 14, 2021
12
          Certification (and any rebuttal class-
13
          certification expert reports)
14
15        Plaintiffs to File Reply ISO Motion for Class      June 4, 2021

16        Certification

17        Subsequent Case Management Conference              TBD: to be set after a ruling on class
18                                                           certification
19
          File Dispositive Motions                           TBD: to be set after a ruling on class
20
                                                             certification
21
22
     18. Trial
23
            Plaintiff anticipates that a jury trial will take 3-5 days.
24
     19. Disclosure of Non-party Interested Entities or Persons
25
            The Parties will file the required Certification of Interested Entities or Persons within
26
     seven (7) days of submitting this statement.
27
     20. Professional Conduct
28
                                                        9
         Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 10 of 11




 1          All counsel have reviewed the Guidelines.
 2   21. Other
 3          The parties are not aware of any other matters at this time.
 4
 5
 6    Dated: October 2, 2020             /s/ Patrick H. Peluso
                                         Counsel for Plaintiff
 7
                                         Rebecca Davis (SBN 271662)
 8                                       Lozeau Drury LLP
 9                                       410 12th Street, Suite 250
                                         Oakland, CA 94607
10                                       Tel: 510-836-4200
                                         Rebecca@lozeaudrury.com
11
                                         Patrick H. Peluso (pro hac vice)
12                                       Taylor T. Smith (pro hac vice)
13                                       Woodrow & Peluso, LLC
                                         3900 East Mexico Ave., Suite 300
14                                       Denver, Colorado 90210
                                         Tel: 720-213-0676
15                                       ppeluso@woodrowpeluso.com
                                         tsmith@woodrowpeluso.com
16
17
18
      Dated: October 2, 2020             /s/ Paul A. Grammatico
19                                       Counsel for Defendant
20
                                         Paul Aldo Grammatico
21                                       Kabat Chapman & Ozmer LLP
                                         333 S. Grand Ave, Suite 2222
22                                       Los Angeles, CA 90071
                                         (213) 493-3980
23
                                         Email: pgrammatico@kcozlaw.com
24
25
26
27
28
                                                     10
         Case 3:20-cv-04108-CRB Document 19 Filed 10/02/20 Page 11 of 11




 1

 2
 3                                  SIGNATURE CERTIFICATION
 4           Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies
      and Procedures Manual, I hereby certify that the content of this document is acceptable to
 5    counsel for Defendant and that I have obtained authorization to affix his or her electronic
      signature to this document.
 6
 7                                                 By:     /s/ Patrick H. Peluso
                                                          Patrick H. Peluso
 8
 9
10
11
12
13
14
15
                                     CERTIFICATE OF SERVICE
16
             The undersigned hereby certifies that a true and correct copy of the above papers was
17
     served upon counsel of record by filing such papers via the Court’s ECF system on October 2,
18
     2020.
19
20                                                /s/ Patrick H. Peluso

21
22
23
24
25
26
27
28
                                                     11
